Citation Nr: 1123214	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for service-connected posttraumatic stress disorder (PTSD) prior to October 4, 2007, and in excess of 30 percent since October 4, 2007.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1968.  

In a January 2007 decision, the Board of Veterans' Appeals (Board) granted service connection for PTSD.  This case is now before the Board on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which effectuated that decision and assigned an initial noncompensable rating, effective December 20, 1993, the date of the Veteran's initial claim of service connection.   

In a February 2009 rating decision, the RO increased the Veteran's disability evaluation for the service-connected PTSD from 0 to 30 percent disabling, effective, October 4, 2007.  As the rating for the PTSD is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2008, the Veteran requested a hearing before the Board and was scheduled for a hearing in May 2009; however, the Veteran failed to appear, cancel, or reschedule the hearing.  Accordingly, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased initial rating for his service-connected PTSD.  In the rating action on appeal, the RO assigned an effective date of December 20, 1993, for the grant of service connection and as detailed in the Introduction, assigned staged ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).   

The Board points out, however, that during the course of the Veteran's lengthy appeal, the laws and regulations governing the evaluation of mental disorders were amended, effective November 7, 1996.  61 Fed. Reg. 52,695 (1996), 38 C.F.R. Part 4, 4.125 to 4.130 (1996-2010).

Where a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the Board considers both the former and the current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The retroactive reach of that regulation can be no earlier than the effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002).  The Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Board must apply both the old regulation and the new regulation for the period after the change was made.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).

Unfortunately, a review of the record demonstrates that the RO has not considered both the old and new rating criteria, nor has the Veteran been made aware of the changes.  Therefore, to proceed in adjudicating the claim would prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further development is also needed on the claim of entitlement to a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The evidence indicates that the Veteran has not worked since age 39.  Thus, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for consideration. 

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion addressing the effect of his service-connected disabilities (residuals of prostate cancer, rated 40 percent disabling; PTSD, currently 30 percent; residuals fracture, left great toe, 0 percent) on his ability to work.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Moreover, the claim for a TDIU rating is inextricably intertwined with the appeal for a higher initial rating for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative notice of the laws and regulations governing the evaluation of mental disorders that were in effect prior to November 7, 1996 and claims for TDIU.  

2.  After completion of the foregoing, schedule the Veteran for a VA medical examination to address the effects of his service-connected disabilities on his capacity to obtain and hold employment.  The examiner must be provided with the claims file for review.  The Veteran's service-connected disabilities are residuals of prostate cancer, PTSD and residuals left great toe fracture.

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, specifically residuals of prostate cancer, PTSD and residuals left great toe fracture, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The examiner should explain the reasons for the conclusions reached.

3.  Thereafter, the RO/AMC should readjudicate the claims for a higher initial rating for PTSD (with consideration of both the old and new rating criteria and the appropriateness of staged ratings) and for a TDIU rating, with consideration of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


